Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
	Applicant’s amendment filed 1/14/2022 has been received and entered.  Claim 1 has been amended.
Claims 1-20 are pending.

Election/Restriction
Applicant's election with traverse of the species of DNA and methylation analysis, blood and over time in the reply filed on 1/28/2022 is acknowledged.  The traversal is on the ground(s) that claim requires each analysis of genomic, epigenetic and proteomic analysis together, and does not exclude any of the species set forth in species 1.  This is found persuasive because upon review of the claim, it is agreed that all three are positively recited and required in the practice of the claims, and not in the alternative as selectable species.
Additionally, upon initial search and review it does not appear to an undue burden to examine other sample sources in which DNA/cfDNA is present for blood, serum, and urine (claim 8), 10 (tumor biopsy sample), and for the analysis of multiple versus one time point in view of the election of multiple times (claim 12).  Accordingly, the restriction requirement for these species is withdrawn.
Claims 6-7 (directed to RNA as a species) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-5, 8-20 are currently under examination.
TrackOne Status
	Applicants request for Trackone status filed 8/31/2021 was received and GRANTED.
	Applicants response to the restriction requirement did not require an extension of time.

Priority
This application filed 8/31/2021 is a continuation of 17/000010 filed 8/21/2020 (not docketed), which is a continuation of 15/431395 filed 2/13/2017 (final office action mailed 10/12/2021), which is a continuation of PCT/US2015/067717 filed 12/28/2015, which claims benefit to US Provisional applications 62/155763 filed 5/1/2015 and 62/098426 filed 12/31/2014.


Information Disclosure Statement
The three information disclosure statements (IDS) submitted on 1/28/2022, 1/14/2022 and 9/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  See for example page 24.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/000010 (parent indicated to be a continuation of the instant application, not docketed).
The instant claims comprise steps of analyzing biomolecules including cfDNA over time from a subject and determining a therapeutic intervention for the subject based on the analysis, 
Claim 1 of the Instant Application:
A method for analyzing biomolecular polymers from disease cells from a subject, the method comprising: 
(a) providing a population of biomolecular polymers from disease cells from at least a bodily fluid sample from the subject, wherein a plurality of the biomolecular polymers in the bodily fluid sample comprises cell-free deoxyribonucleic acid (cfDNA) molecules and polypeptide molecules; 
(b) performing biomolecular analysis of a plurality of the biomolecular polymers from the population of biomolecular polymers, wherein the biomolecular analysis comprises genomic, epigenetic and proteomic analysis, wherein at least the genomic analysis comprises DNA sequencing; 
(c) determining and quantifying biomolecular variants in the biomolecular polymers based on the biomolecular analysis; 
(d) developing a profile of disease cell heterogeneity in the subject; and 
(e) determining a therapeutic intervention for a disease exhibiting the disease cell heterogeneity, wherein the therapeutic intervention is effective against a disease having the profile of disease cell heterogeneity determined.

14. The method of claim 13, comprising using a database to identify the effective therapeutic intervention for a subject having cancer, wherein the database includes, for each of a plurality of subjects having cancer, tumor genomic testing data, including somatic alterations, collected at two or more time intervals per subject, one or more therapeutic interventions administered to each of the subjects at one or more times and efficacy of the therapeutic interventions.

Claim 1 of Application No. 17/000010:
A method of treating a subject having cancer, the method comprising: 
using a database to identify one or more effective therapeutic interventions for the subject having the cancer, which cancer comprises one or more somatic alterations detected by sequencing a plurality of tagged polynucleotides that comprise molecular barcodes to generate a set of sequencing reads, wherein the plurality of tagged polynucleotides is derived from cell-free nucleic acid (cfDNA) molecules from the subject and wherein the one or more somatic alterations are identified from the set of sequencing reads, and wherein the database comprises, for each of a plurality of subjects comprising at least 50 subjects having the cancer, tumor genomic testing data comprising 
(i) one or more of the somatic alterations from cfDNA samples collected at two or more time intervals per subject, 
(ii) one or more therapeutic interventions administered to each of the subjects at one or more times and 
(iii) efficacy of the therapeutic interventions; and, 
administering to the subject the one or more identified effective therapeutic interventions, thereby treating the subject having the cancer.

This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 8-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 15/431395 (parent of the instant application as a continuation, final office action mailed).
The instant claims comprise steps of analyzing biomolecules including cfDNA over time from a subject and determining a therapeutic intervention for the subject based on the analysis, dependent claim 14 provides that the analysis and intervention uses a database containing relevant information to provide for an intervention.  The claims of ‘395 provide for the creation and in dependent claims for the use of a database for treatment.  In creating the database, information about a subject and disease state are required and use cfDNA.  For implementation of claims 1 and more specifically claim 14 of the instant application, the use of a relevant database which provides biomolecule profiles and possible therapeutic interventions, it is 
Claim 43 of Application No. 15/431395:
A method for generating a tumor response map indicating changes over time in genetic information from a tumor, comprising: 
a) providing a plurality of tagged cell-free nucleic acid molecules, wherein the plurality of tagged cell-free nucleic acid molecules comprises molecular barcodes attached to a heterogeneous population of original cell-free nucleic acid molecules obtained from bodily fluid samples from a subject collected at serial time points; 
b) sequencing at least 5000 polynucleotides derived from a subset of the plurality of tagged cell-free nucleic acid molecules from the samples to generate a set of sequence reads, wherein the sequencing reads comprise sequences of the molecular barcodes and sequences of the at least 5000 polynucleotides and wherein the set of sequence reads are tracked back to single original cell-free nucleic acid molecules from the heterogenous population using at least the molecular barcodes; 
c) determining, by a computer, a quantitative measure of each of a plurality of genetic variants among the polynucleotides from each of the samples from the set of sequence reads; and generating a tumor response map, comprising: 
i) normalizing the quantitative measure of each of the plurality of genetic variants for rendering across serial time points; and 
ii) applying a scaling factor to the normalized quantitative measure of each of the -2-USSN: 15/431,395 September 17, 2021 Page 3 of 15 plurality of genetic variants; wherein the tumor response map is a graphical representation of relative quantities of each of the plurality of genetic variants at each of the serial time points for somatic mutations present at a non-zero quantity and at least one of the serial time points.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim analysis
Independent claim 1 is generally drawn to steps of analyzing biomolecules including cfDNA over time from a subject and determining a therapeutic intervention for the subject based on the analysis.  More specifically, the claimed steps require a) obtaining  sample with a population of biomolecular molecules, analyzing the biomolecules with appropriate known methodology to detect changes or variants that may be present, and based on the observation of the profile determined, provide an appropriate therapeutic based on the correlation which is effective against the correlated disease state.  Dependent claims provide for specific samples sources which are analyzed, and specific methodology for analysis of epigenetic, genomic, cfDNA and protein that may be present in a sample, as well as for the use of a database where the profiles and disease state have been established, and provide possible correlative treatments for subject intervention.
In review of the guidance of the specification, none of the limitations appear to appear to affect the data per se and are consistent with known methods previously used to analyze a sample and more specifically for each of the different ‘biomolecules’ listed which are to be used in creating a profile.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process as it comprises a method of providing, sequencing/analyzing biomolecules, and possibly providing a therapeutic intervention based on the detection of correlative collection of observed biomolecules.

Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have an additional element which is directed to obtaining the data about a 
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining biomolecule data which were well known and conventional (see for example Zmetakova et al., Stephens et al. for epigenetic or Forshew et al 2012 and Ding et al 2012 for cfDNA).  The data obtained from the steps considered the additional element are separate and appear to provide data for subsequent analysis and the judicial exception does not affect these steps, and as such, the claims do not provide for any additional element to consider under step 2B as a practical application or significantly more than analyzing possible changes within a sample as a whole.  It view of the specification and possible forms of a database, or more general handling of the information about the sample, it is acknowledged that the analysis can use a computer, however in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of biomoleucle data possibly present in sample.  For implementing with a computer, while the instruction can be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare and store data.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zmetakova et al. (2013), Mattos-Arruda et al.  (2013), Forshew et al (2012), Ding et al (2012), Fan et al (2008), Schmitt et al (US Patent 9752188) and Schmitt et al (PNAS 2012).
Claim 1 comprises steps of analyzing biomolecules over time from a subject and determining a therapeutic intervention for the subject based on the analysis.  More specifically, the claimed steps require obtaining a sample with a population of biomolecular molecules, analyzing the biomolecules with appropriate known methodology to detect changes or variants that may be present, and based on the observation of the profile determined, provide an appropriate therapeutic based on the correlation which is effective against the disease state 
Changes in the biomolecules of a cell during the progression of a disease or in comparing a normal state to disease state were known and an active area of research.  For example, Zmetakova et al. teach that t is generally accepted that in addition to genetic alterations, also abnormal epigenetic events are responsible for the development and progression of cancer. DNA methylation along with histone modifications and miRNA regulation generates the epigenetic control mechanism of germline and tissue specific gene expression. The summarize that the results of many studies have shown that aberrant DNA methylation initiates carcinogenesis and promotes cancer progression by activating oncogenes, suppressing tumor suppressor genes and inducing chromosome instability.  The specific teachings of Zmetakova et al provide for the evaluation of protein expression and DNA methylation profiles detected by pyrosequencing in invasive breast cancer.  Also in the study of breast cancer, Matto-Arruda et al. provide that circulating blood biomarkers promise to become non-invasive real-time surrogates for tumor tissue based biomarkers. Mattos-Arruda et al. teach and evidence that circulating biomarkers have been investigated as tools for breast cancer diagnosis, the dissection of breast cancer biology and its genetic and clinical heterogeneity, prognostication, prediction and monitoring of therapeutic response and resistance as a means and tool for managing breast cancer.  With respect to other cancers as possible diseases encompassed by the claims, it was known that cancer cells represented a heterogeneity of cell types and had a variety of genetic alterations, and sometimes the alterations resulted in specific characteristics such as relapse after treatment.  For 
The instant claims are broad in the requirement of these amended steps, and review of the specification does not define a specific requirement or outcome of the steps except to provide a visually friendly representation of the data (see support for the amendment and teaching: “As used herein, the term "normalize" generally refers to means adjusting values measured on different scales to a notionally common scale. For example, data measured at different points are converted/adjusted so that all values can be resized to a common scale. As used herein, the term "scaling factor" generally refers to a number which scales, or multiplies, some quantity. For example, in the equation y = Cx, C is the scale factor for x. C is also the coefficient of x, and may be called the constant of proportionality of y to x. The values are normalized to allow plotting on a common scale that is visually-friendly.”).  Forshew et al and Ding et al both provide for clustering and statistical analysis of the read data, and graphical representations in different graphs for different experiments to provide the appropriate scale to interpret the data (see for example Fig 2 of Forshew et al in analyzing frequency by different methods or Ding et al Fig 1 providing variant alleles in the primary and relapse samples).  By providing allele frequency, they both provide the guidance for calculations that normalize and provide a scale in which the data can be represented.
prima facie obvious to one having ordinary skill in the art at the time the invention was made to provide tagged nucleic acids for sequencing and analyzes the sequence data for changes correlated to proper patient care.  The teaching of Shcmitt and Fan provide for guidance and evidence of methodology where tags are used to detect variants that may exist in cfDNA present in the blood.  Providing the results in a graphical representation which would require normalization and scaling to easily compare the results is an obvious means to present data for easier comparison. One having ordinary skill in the art would have been motivated to use cfDNA given the success of Forshew et al. and extend it to the many other changes and alleles identified by Ding et al. or to any other number of important alterations known and identified for other specific types cancers.  Forshew et al and Ding et al provide the analysis of oncogenes as a locus and in the reference graphically provide for the results.   There would have been a reasonable expectation of success given the results of both Forshew et al (2012) and Ding et al demonstrating the versatility cfDNA as a sample source, as well as Zmetakova et al. and Mattos-Arruda et al. who provide that a variety of changes in breast cancer occur and can be observed, and each for evidence that specific variants can be demonstrated in patients for use in patient care and treatement.
Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/Joseph Woitach/Primary Examiner, Art Unit 1631